              DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS & ST. JOHN

LAWRENCE CARTY, et al.,            )
                                   )
              Plaintiff,           )
                                   )
              v.                   )     Civil No. 1994-78
                                   )
KENNETH MAPP, et al.,              )
                                   )
              Defendants.          )
                                   )

ATTORNEYS:

Eric Balaban
National Prison Project of the ACLU
Washington, DC
     For the plaintiff Lawrence Carty,

Joseph Ponteen, Acting Attorney General
Shari N D’Andrade, AAG
Carol Thomas-Jacobs, AAG
Richard Schrader, JR, AAG
Virgin Islands Department of Justice
Christiansted, VI
     For the defendant Governor Kenneth Mapp.

                              ORDER
GÓMEZ, J.

    In 1994, Lawrence Carty and other similarly situated

inmates in the custody of the Virgin Islands Bureau of

Corrections (collectively “Carty”) instituted this action

against the Governor of the Virgin Islands, the Director of the

Virgin Islands Bureau of Corrections, the Attorney General of

the Virgin Islands, Kurt Walcott, Viola A. Fong, and Warden

Everett Hansen (collectively the “Virgin Islands”). Carty
Carty v. Mapp
Civil No. 94-78
Order
Page 2

alleged various constitutional violations due to the conditions

within the St. Thomas correctional facilities.

      The parties have since entered into a Settlement Agreement.

The Settlement Agreement, which has been approved by the Court,

requires substantial compliance with its provisions. The

parties’ efforts to achieve substantial compliance is the object

of continuous monitoring by the Court. The Settlement Agreement

sets forth various reforms designed to remedy the

unconstitutional conditions found within the St. Thomas

correctional facilities. Specifically, the Virgin Islands was

required to implement certain reforms regarding medical

treatment, use of force, prisoner classification, and security,

among others.

      The underlying deficiencies at the Bureau of Corrections

that gave rise to this case largely have remained unresolved for

over twenty years. The most recent amendment to the Settlement

Agreement was entered in August 2015.

      Implementing sustainable reforms at the Bureau of

Corrections is a significant undertaking. It requires strategic

planning, ongoing collaboration, continuous program development

and evaluation, and consistent investment in human and other

resources.
Carty v. Mapp
Civil No. 94-78
Order
Page 3

      The Court recognizes that the executive branch may change

the position or status of certain principals associated with the

BOC. The Court also recognizes the need to achieve and foster

compliance with the provisions of the Settlement Agreement; and

the need to be timely apprised of any developments that may

affect the achievement of substantial compliance.

      The premises considered, it is hereby

      ORDERED that the parties shall file a notice with the Court

advising the Court of any change in position or status of any

principal involved in this matter, including counsel, at least

seven days in advance of the effective date of any change in

status or position; provided, however, that, such notice to the

Court shall be filed immediately if a principal is afforded less

than seven days notice before a change in status or position is

effective.



                                    S\
                                         Curtis V. Gómez
                                         District Judge
